PER CURIAM.
Nicholas Joseph Moskun, an alien, has appealed from an order of the District Court for the Eastern District of Michigan denying his petition for naturalization. His admission to citizenship was steadfastly and vigorously opposed by the Immigration and Naturalization Service of the Department of Justice.
Upon conclusion of the hearing of testimony on April 12, 1943, the district court- directed the preparation of a decree denying the petition, but subsequently granted a rehearing. This rehearing was had on May 17, -1943, when further evidence was received.
Two days later, attorneys representing respectively the petitioner and the Government argued the case to the court. During the argument, the district judge commented upon a letter which he considered had been improperly written to him concerning the case by the president of an international organization. He then read a resolution adopted by a local organization of which the petitioner had' once been president. This resolution cast serious reflection upon the fairness of the judge, who, from the bench, immediately expressed his indignation in robust extrajudicial language, announced that improper pressure was being put upon .the court, and forthwith denied the petition for naturalization.
In these circumstances, the judgment must be reversed and the cause remanded for retrial by another judge in an atmosphere of judicial calm. No extraneous, irrelevant, and incompetent matter should be again injected into the hearing.